Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2019

                                       No. 04-18-00525-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6201
                         Honorable Maria Teresa Herr, Judge Presiding


                                          ORDER
         Appellant’s brief in these companion cases was originally due to be filed on January 11,
2019. After neither the brief nor a motion for extension of time to file the brief was filed, we
notified appellant’s counsel via letter that the brief was late and requested a response by no later
than January 28, 2019. Because appellant did not respond to our letter or file a brief or motion
for extension of time to file the brief, we ordered appellant’s counsel to file a response stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency. In response to our order, appellant filed motions for extension of time
to file appellant’s brief in both causes, requesting an additional forty-five days to file the brief.
We granted the motion, ordered that appellant’s brief be filed no later than February 25, 2019,
and advised appellant that further requests for extension of time would be disfavored. Appellant
did not file a brief or a motion for extension of time to file the brief. On February 27, 2019, we
ordered appellant’s attorney to respond to this court in writing by March 11, 2019 stating a
reasonable explanation for failing to timely file the brief and demonstrating the steps being taken
to remedy the deficiency. We advised appellant’s attorney that if he failed to file an adequate
response, this appeal would be abated to the trial court for an abandonment hearing, and the trial
court would be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).
Appellant did not file a brief or response. Accordingly, on March 14, 2019, this court abated this
case to the trial court and ordered the trial court to conduct an abandonment hearing and file
supplemental clerk’s and reporter’s records in this court within thirty (30) days.

       On April 8, 2019, the trial court filed a letter in this court requesting an additional thirty
(30) days to conduct the abandonment hearing and file supplemental clerk’s and reporter’s
records. The trial court’s letter states an abandonment hearing is scheduled for May 3, 2019.
       On April 11, 2019, appellant filed motions for extension of time to file appellant’s brief,
requesting until April 30, 2019 to file the briefs in both causes. Appellant’s motions are
GRANTED. If appellant files the briefs on or before April 30, 2019, this court will withdraw the
March 14, 2019 order abating the case and notify the trial court.

        The trial court’s request for additional time to comply with this court’s March 14, 2019
order is also GRANTED and, subject to further order from this court in the event appellant files
the briefs on or before April 30, 2019, the trial court is ORDERED to file supplemental clerk’s
and reporter’s records in this court within thirty (30) days of the date of this order, which shall
include: (1) a transcription of the hearing and copies of any documentary evidence admitted, (2)
written findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court